Title: From George Washington to Timothy Pickering, 18 July 1796
From: Washington, George
To: Pickering, Timothy


        Private
       
        
          Dear Sir,
          Mount Vernon 18th July 1796.
        
        If there be any thing yet to do, which can with propriety be done, towards fulfilling the several Treaties which the United States have entered into (without specifically naming them) it is my desire that there may be no delay in the execution: and if upon examining of them carefully, any matters should be found therein requiring the attention of either of the other Departments, that these sentiments may be conveyed to the Secretaries thereof, as proceeding immediately from myself.
        The new requisition of the Dey of Algiers, which has been yielded, will require to be laid before the Senate for its ratification; together with such Papers as are necessary to explain, and account for the measure. It might be well therefore to revise, and to prepare them accordingly, in time.
        The continual attacks which have been, and are still making on the Administration in Bache’s, and other Papers of that complexion (indecent as they are void of truth and fairness) under different signatures, and at present exhibited under that of Paulding; charging it not only with unfriendly, but even with unjust views towards France; and to prove it, resort to misrepresentation & mutilated authorities; and oftentimes to unfounded, but round assertions; or to assertions founded on principles which apply to all the Belligerent Powers, but which, by them are represented as aimed at France alone. Under these circumstances, it were to be wished that the enlightened public could have a clear & comprehensive view of facts—But how to give it, lies the difficulty; and I see no method at present, however desirable the measure, that is not liable to objections; unless the predicted, & threatned conduct of France towds this country (under the pretext of our Treaty with G: Britain)—or its demand, that the Guarantee of their West India Islands, agreeably to the Treaty of Paris, should be fulfilled, presents the occasion.
        Whether either of these will, or will not happen; or whether any other mode may occur which, after mature consideration shall appear expedient or not, I wish that in your moments of leisure (if such you have) you would go most carefully & critically over the whole of the correspondence between the different

Secretaries of State & the French Minister in this Country; & with our own Minister at Paris, from the Period matters began to change from the antient habits, & to assume their new form, in that country. If circumstances should render explanations of this sort expedient & necessary for Congress, a previous examination of the Papers with notes & remarks, will be essential. If they should not, the measure nevertheless will be satisfactory & useful. I would have the whole of the transactions, in all its direct, & collateral relations, examined with as critical an eye as Mr Bache, or any of his numerous correspondents or communicants would do; that if there is any thing in them (not recollected by me) that can be tortured into an unfriendly disposition towds France, & not required by the Neutral policy adopted by the Executive; approved by the People; and sanctioned by the Legislature: or which the Peace, honor & safety of this Country did not require, that I may be apprised of it, as my conviction of the contrary is strong.
        I request also, that you would begin to note down all the subjects as they may occur, which may be proper to communicate to Congress at their next meeting; either at the opening of the Session, or by seperate messages in the course of it. Many things are forgot when the recollection of them are postponed until the period at which they are wanting. Minute details will not be amiss, because a selection will, at any time, be easier than a collection to make.
        Your letter of the 8th instt did not reach my hands until the 13th—nor did that of the 11th until the 15th. I mention these facts that you may know whether the delay has been occasioned by their not getting to the Post Office in time, or were detained at it. Other letters from Philadelphia of the same dates, came to hand two days sooner in both instances. With very great esteem & regard—I am—Dear Sir Yours—always
        
          Go: Washington
        
        
          P.S. I am frequently receiving letters from Philp Wilson, similar to the one I now enclose. Let me request therefore, if his case admits of redress, that an attempt may be made to obtain it. If it does not, that he may be so informed, in explicit terms.
        
      